Title: From James Madison to Edmund Randolph, 23 July 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir
Philada. 23 July 1782.

I have at length the pleasure of presenting you with certain tho’ not official intelligence of the recognition of our Independence by the States general. This event with other interesting particulars is contained in the inclosed Gazettes. among its salutary consequences to this country I hope the people of Virga. will not be inattentive to its influence on the value of its Staple on which it is very probable Speculations will be attempted.
The Language & measures of the present administration will furnish you with copious matter for reflection. If we had recd. fewer lessons of caution agst. sanguine expectations, I should with confidence explain them by a scheme for a general pacification and for fathering on their predecessors all the obnoxious conditions which the public distresses may expose them to. If this solution were a just one it ought at the same time to be remembered that the triumph of Rodney may give a new turn to their politics. It appears from the paper from which the inclosed intelligence is republished that this event had reached London, that it was received with great rejoicings, but that the public were still haunted with fears for Jamaica. Other articles not included in the paper herewith sent, are, the capture of 1 if not 2 French 74’s with a number of Transports for the East Indies by Adml. Barrington, the capture of a British frigate with some transports by a Dutch ship of war, the capture of the valuable Island of Ceylon from the Dutch by Admiral Hughs, & of Negapatam another of their important possessions on the Coast of Coromandel, with 2 ships richly freighted with spices & other oriental productions. Ireland is likely to be indulged in every thing. In addition to a free trade & a free Legislation, they have obtained the assent of the Ld. Lieutt. to an act of Parliament for emancipating the Catholics from the shackles on their religious rights, & on their tenures of real property. Your philanthropy will be gratified by my adding as other proofs of the progress of light & freedom, the abolition of the inquisitorial jurisdiction in Sicily, the only part of the Neapolitan dominions where it was in force, and the inefficacy of the Pope’s visit to Vienna in checking the liberal innovations of the Emperor in his ecclesiastical polity.
The news from Holland has much emboldened the enemies of France. [D]octor Lee declared that it ought to be considered as the epoch of our emancipation. Yesterday I was reminded by Izzard that Franklin was interested in restoring the backlands t[o] the crown. Soon after I was shewn by Lee a proposition for reconsidering the commission & instructions for peace. The plan is to exclude F—n & [J]y & to withdraw the others from the direction of F[r]ance. The notes of M——s are also to be attacked. These and some other symptoms strongly portend a revival of party heats. I earnestly wish we had your aid in repressing them.
General Washington is still here. I have nothing to add to my last on the subject of Lippencut & Asgil. It is said that a fleet of transports is just arrived at the Hook, & that it has troops on Board. This revived the idea that an evacuation of Charleston has taken place. I hope you will not neglect the request in my last touching pecuniary matters. My wants begin again to be very pressing & I hear nothing of remittances. I hope your silence by yesterday’s mail has not been the effect of ind[isposition?]
